ORDER ON RECONSIDERATION AND ERRATUM

CHRISTINE O.C. MILLER, Judge.
Plaintiffs filed their Motion for Reconsideration of the court’s April 10, 2006 Opinion and Order on April 28, 2006, and defendant filed its response on May 18, 2006. Plaintiffs’ Motion for Reconsideration is granted in part and denied in part.
*142Plaintiffs’ motion for reconsideration is granted as to the statement on page fifteen of the opinion regarding subsequent changes in federal law. Plaintiffs are correct that the standard for oxygen content in the Central Valley Project area has not changed. Also, plaintiffs are correct that federal law has not changed the standard for salinity levels; instead, as defendant points out, the salinity requirements were revised by state action. The California State Water Resources Control Board, in May 1995, changed the salinity standard from 500 parts per million to 0.7 electrical conductivity from April to August, and 1.0 electrical conductivity from September to March. Page fifteen of the court’s April 10, 2006 Opinion and Order has been revised accordingly.
Plaintiffs’ Motion for Reconsideration is denied as to footnote five. Central, by plaintiffs’ admission, “did not fund the water delivery system required to convey water from New Melones Reservoir into San Joaquin County.” Pis.’ Motion for Reconsideration filed Apr. 28, 2006, at 2. That is what the footnote was intended to reflect. The court is cognizant of Central’s construction of internal delivery infrastructure, but this does not require a revision of the footnote. Accordingly,
IT IS ORDERED, as follows:
1. Plaintiffs’ Motion for Reconsideration is granted as to the statement on page fifteen of the opinion. The last sentence in the first full paragraph, “However, federal law later revised upwards the goals for fish, oxygen content, and salinity in the Central Valley Project area[,]” Stockton E. Water Dist. v. United States, 70 Fed.Cl. 515 (Fed.Cl.2006) (page fifteen of slip opinion), shall now read, “However, federal law later revised upwards the goals for fish, and state law changed the standard for salinity in the Central Valley Project area.”
2. Plaintiffs’ Motion for Reconsideration is denied as to footnote five.
3. Revised page fifteen is attached hereto and shall be substituted for page fifteen of the original in the April 10, 2006 opinion and order.